Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Status of Claims
Claims 1-10 and 12-19 are pending.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
On page 8 of the remarks the applicant argues that Kimura et al. (US 2020/0174159) fails to disclose or suggest each and every element of the pending claims, specifically formula (r), where 2000 nm ≤ [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] ≤ 3000 nm.
The examiner respectfully disagrees. Kimura discloses ranges for the retardation values of the two polyamide resin films. The polyamide resin film with the larger retardation can have a retardation value of 2,000 nm or more or more preferably 3,000 nm or more (see paragraph [0071]). The polyamide resin film with the smaller retardation can have a retardation value of 300 nm or less, preferably 200 nm or less, and more preferably 100 nm or less (see paragraph [0068]). If the smaller retardation value is chosen as 300 nm (which is the largest value disclosed by Kimura), then in order to satisfy Formula (r) the larger retardation value would need to be in the range of 2,300 nm to 3,300 nm, which overlaps with the range disclosed by Kimura for the larger retardation (2,000 nm or more or more preferably 3,000 nm or more) with sufficient specificity. This overlap is considered sufficient to anticipate the claimed ranges and the claimed Formula (r) of the present invention. See MPEP 2131.03, II – Anticipation of Ranges.

Claim Rejections - 35 USC § 112
Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim is indefinite because it claims a range of retardation values of the polyamide resin film (1) from 1000 to 3000 nm, however, claim 1, from which claim 13 depends, has been amended to restrict the range of retardation values of the polyamide resin film (1) from 2000 to 3000 nm.
Regarding claim 18, the claim is indefinite because it claims a range of retardation values of the polyamide resin film (1) from 1000 to 3000 nm, however, claim 14, from which claim 18 depends, has been amended to restrict the range of retardation values of the polyamide resin film (1) from 2000 to 3000 nm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US 2020/0174159) of record (hereafter Kimura).
Regarding claim 1, Kimura discloses a polarizing sheet comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least paragraphs [[0110], [0112], and [0129], where example 3 is a laminate of polyamide sheet PA3, a polarizing film, and polyamide sheet PA1), wherein a retardation value of the polyamide resin film (1) is from 2000 to 3000 nm (see at least Table 1, where polyamide sheet PA3 has a retardation value Re of 2000 nm and paragraph [0071], where the extremely large retardation value is 1,300 nm or more, preferably 2,000 nm or more, and more preferably 3,000 nm or more), and the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): 2000 nm ≤ [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] ≤ 3000 nm (r) (see at least Table 1 and paragraphs [0068] and [0071], where the polyamide sheet having an extremely large retardation value has a retardation Re of 2000 nm or more or 3000 nm or more and polyamide sheet PA1 has a retardation Re of 20 nm, thus 3000-20=2980, which is between 2000 and 3000 nm, further the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Regarding claim 2, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that a thickness of the polyamide resin film (2) is from 10 to 2000 µm (see at least Table 1, where the thickness of polyamide sheet PA1 is 200 µm and paragraph [0072], where the polyamide sheet having a large retardation can have a thickness of 100 µm or more, preferably 150 µm or more, more preferably 200 µm or more, and further preferably 300 µm or more).

Regarding claim 3, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that a polyamide resin composing the film (1) is an alicyclic polyamide resin (see at least Table 1, where polyamide sheet PA3 has an Alicyclic constituent).

Regarding claim 5, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that the polarizing sheet has a curved shape (see at least paragraph [0129], where the functional sheet is set as a convex surface of a lens, and thus is curved).

Regarding claim 9, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350° C (see at least paragraphs [0074] and [0110], where the polyamide resin has a glass transition temperature Tg of 155° C and where the general temperature range of the melted resin is from 120 to 350° C).

Regarding claim 12, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least Table 1, where the retardation Re of polyamide sheet PA1 is 20 nm and paragraph [0068], where the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Regarding claim 13, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm (see at least Table 1, where polyamide sheet PA3 has a retardation value Re of 2000 nm and paragraph [0071], where the extremely large retardation value is 1,300 nm or more, preferably 2,000 nm or more, and more preferably 3,000 nm or more), and the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least Table 1, where the retardation Re of polyamide sheet PA1 is 20 nm and paragraph [0068], where the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Regarding claim 14, Kimura discloses a method for producing a polarizing sheet, the method comprising laminating a polyamide resin film (1), a polarizing film, and a polyamide resin film (2) in this order (see at least paragraphs [0122] and [0129]), wherein a retardation value of the polyamide resin film (1) is from 2000 to 3000 nm (see at least Table 1, where polyamide sheet PA3 has a retardation value Re of 2000 nm and paragraph [0071], where the extremely large retardation value is 1,300 nm or more, preferably 2,000 nm or more, and more preferably 3,000 nm or more), and the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): 2000 nm ≤ [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] ≤ 3000 nm (r) (see at least Table 1and paragraphs [0068] and [0071], where the polyamide sheet having an extremely large retardation value has a retardation Re of 2000 nm or more or 3000 nm or more and polyamide sheet PA1 has a retardation Re of 20 nm, thus 3000-20=2980, which is between 2000 and 3000 nm, further the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Regarding claim 15, Kimura discloses all of the limitations of claim 14.
Kimura also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350° C (see at least paragraphs [0074] and [0110], where the polyamide resin has a glass transition temperature Tg of 155° C and where the general temperature range of the melted resin is from 120 to 350° C).

Regarding claim 17, Kimura discloses all of the limitations of claim 14.
Kimura also discloses that the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least Table 1, where the retardation Re of polyamide sheet PA1 is 20 nm and paragraph [0068], where the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Regarding claim 18, Kimura discloses all of the limitations of claim 14.
Kimura also discloses that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm (see at least Table 1, where polyamide sheet PA3 has a retardation value Re of 2000 nm and paragraph [0071], where the extremely large retardation value is 1,300 nm or more, preferably 2,000 nm or more, and more preferably 3,000 nm or more), and the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least Table 1, where the retardation Re of polyamide sheet PA1 is 20 nm and paragraph [0068], where the polyamide sheet having a low retardation value can have a retardation of 300 nm or less, 200 nm or less, or 100 nm or less).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2020/0174159) of record (hereafter Kimura).
Regarding claim 6, Kimura discloses all of the limitations of claim 1.
Kimura also discloses a polarizing lens comprising a structure in which a polyamide resin-molded layer is laminated on a surface of the polarizing sheet described in claim 1 (see at least paragraphs [0106] and [0129], where the polarizing sheet was laminated to a polyamide resin-molded layer, specifically polyamide sheet PA3 is set as the convex surface of the lens, where PA3 is the film (1)).
Kimura does not specifically disclose that the polyamide resin-molded layer is laminated on a surface of the polyamide resin film (2).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the polarizing sheet relative to the polyamide resin-molded layer so that the polyamide sheet PA1 is laminated to the polyamide resin-molded layer, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the polarizing lens, for the purposes of being obvious to try one of a finite number of possible arrangements of the polarizing sheet with the polyamide resin-molded layer. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Regarding claims 7 and 19, Kimura discloses all of the limitations of claim 6.
Kimura also discloses spectacles comprising a polarizing lens described in claim 6, wherein the spectacles are sunglasses (see at least paragraph [0001]).

Claims 4, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2020/0174159) of record (hereafter Kimura) as applied to claims 1, 3, and 14 above, and further in view of Fujinaka et al. (US 2007/0148482) of record (hereafter Fujinaka).
Regarding claim 4, Kimura discloses all of the limitations of claim 3.
Kimura does not specifically disclose that the alicyclic polyamide resin has a repeating unit represented by Formula (ad).
However, Fujinaka teaches a polarizing sheet (see at least Fig. 2 and paragraph [0039]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films), wherein a polyamide resin composing the film (1) is an alicyclic polyamide resin (see at least paragraph [0009]), and wherein the alicyclic polyamide resin has a repeating unit represented by Formula (ad) (see at least paragraph [0009], where the alicyclic polyamide is represented by formula (1) and paragraphs [0026]-[0027], where commercially available Trogamid CX7323 is mentioned as being an alicyclic polyamide represented by formula (1)).
The examiner notes that the present disclosure provides an example where Trogamid CX7323 is used (see at least example 1 in paragraph [0083] of the present specification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Kimura to include the teachings of Fujinaka so that the alicyclic polyamide resin has a repeating unit represented by Formula (ad) for the purpose of substituting a known alicyclic polyamide resin in order to obtain predictable results such as commercial availability along with desired physical and optical properties such as retardation.

Regarding claim 8, Kimura discloses all of the limitations of claim 1.
Kimura does not specifically disclose that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c).
However, Fujinaka teaches a polarizing sheet (see at least Fig. 2 and paragraph [0039]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films), wherein a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Kimura to include the teachings of Fujinaka so that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) for the purpose of substituting a known polyamide resin in order to obtain predictable results such as commercial availability along with desired physical and optical properties such as retardation.

Regarding claim 10, Kimura discloses all of the limitations of claim 1.
Kimura also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350° C (see at least paragraphs [0074] and [0110], where the polyamide resin has a glass transition temperature Tg of 155° C and where the general temperature range of the melted resin is from 120 to 350° C).
Kimura does not specifically disclose that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c).
However, Fujinaka teaches a polarizing sheet (see at least Fig. 2 and paragraph [0039]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films), wherein a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323) and a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0029], where the polyamide resin has a melting temperature from 100 to 350°C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Kimura to include the teachings of Fujinaka so that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) for the purpose of substituting a known polyamide resin in order to obtain predictable results such as commercial availability along with desired physical and optical properties such as retardation.

Regarding claim 16, Kimura discloses all of the limitations of claim 14.
Kimura also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350° C (see at least paragraphs [0074] and [0110], where the polyamide resin has a glass transition temperature Tg of 155° C and where the general temperature range of the melted resin is from 120 to 350° C).
Kimura does not specifically disclose that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c).
However, Fujinaka teaches a polarizing sheet (see at least Fig. 2 and paragraph [0039]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films), wherein a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323) and a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0029], where the polyamide resin has a melting temperature from 100 to 350°C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kimura to include the teachings of Fujinaka so that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) for the purpose of substituting a known polyamide resin in order to obtain predictable results such as commercial availability along with desired physical and optical properties such as retardation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,409,025 to Kimura et al. is the U.S. patent publication (published August 9, 2022) that corresponds to patent application publication US 2020/0174159 (Kimura et al.), of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872    


/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872